EXHIBIT 10.8

This Assignment of Leases and Rents

was prepared by and after recording should

be returned to:

KEYBANK NATIONAL ASSOCIATION

11501 Outlook, Suite 300

Overland Park, Kansas 66211

Attention: Mary Ann Gripka

Loan No. 10061253

 

 

(space above reserved for recorder’s use)

ASSIGNMENT OF LEASES AND RENTS

TNP SRT PORTFOLIO II, LLC

to

KEYBANK NATIONAL ASSOCIATION

Dated: June 13, 2012

Location: 14574 Baseline Avenue, Fontana, California

Loan No. 10061253



--------------------------------------------------------------------------------

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT OF LEASES AND RENTS (“Assignment”) is made as of June 13, 2012,
by and between TNP SRT PORTFOLIO II, LLC, a Delaware limited liability company
(“Borrower”) and KEYBANK NATIONAL ASSOCIATION, a national banking association
(“Lender”).

Recitals of Fact

The following recitals are a material part of this instrument:

A. Borrower is the owner of certain property located in San Bernardino County,
California, which is commonly known as Morningside Marketplace, legally
described on Exhibit A attached hereto and by this reference made a part hereof
(the real estate, together with all improvements thereon and personal property
associated therewith, is hereinafter collectively called the “Property”).

B. Lender is prepared to make a loan (the “Loan”) to Borrower in the principal
amount of $26,000,000.00 pursuant to a Loan Agreement of even date herewith
between Lender and Borrower (as the same may hereafter be amended, restated,
replaced, supplemented, renewed, extended or otherwise modified from time to
time, the “Loan Agreement”), which Loan shall be evidenced by that certain
Promissory Note of even date herewith given by Borrower in favor of Lender (as
the same may hereafter be amended, restated, replaced, supplemented, renewed,
extended or otherwise modified from time to time, the “Note”) and secured by,
among other things, one or more mortgages/deeds of trust, assignments of leases
and rents and security agreements, dated as of the date hereof given by Borrower
to Lender and encumbering the Property (as the same may hereafter be amended,
restated, replaced, supplemented, renewed, extended or otherwise modified from
time to time, individually and collectively, the “Security Instrument”).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Loan Agreement.

C. Borrower desires to assign to Lender the rents, leases and profits of and
from the Property and the proceeds therefrom, as primary and not as secondary
security for the payment of the Note and the Debt (as such term is hereinafter
defined), and for the performance of the obligations in the Loan Agreement,
Security Instrument and the other Loan Documents.

Agreement

In consideration of the Loan from Lender to Borrower, which is of direct and
substantial benefit to Borrower, the mutual covenants contained in this
Assignment, and for other good and valuable considerations, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:

1. Assignment. Borrower absolutely and unconditionally assigns, transfers, sets
over and conveys to Lender the following, absolutely and not as additional
security:

(a) Leases and Other Agreements. All existing and future written and oral
leases, subleases, tenancies, subtenancies, licenses, contracts, contract
rights, and occupancy and all other agreements, whether or not in writing,
affecting the use, enjoyment or occupancy of the Property, now or hereafter
made, whether before or after the filing by or against Borrower of any petition
for relief under 11 U.S.C. § 101 et seq., as the same may be amended from time
to time (the “Bankruptcy Code”), together with any extension, renewal or
replacement of the same (collectively the “Leases”); this Assignment of all such
present and future leases and present and future agreements being effective
without further or supplemental assignment.



--------------------------------------------------------------------------------

(b) Rents. All rents, additional rents, revenues, payments (including payments
in connection with the exercise of any purchase option or termination rights),
income, issues and profits (including all oil and gas or other mineral royalties
and bonuses), deposits, accounts and other benefits arising from the Leases or
otherwise from the use, enjoyment and occupancy of the Property and any cash or
security deposited in connection therewith, whether paid or accruing before or
after the filing by or against Borrower of any petition for relief under the
Bankruptcy Code (collectively, the “Rents”).

(c) Bankruptcy Claims. All claims and rights to the payment of damages and other
claims arising from any rejection by a lessee of any Lease under the Bankruptcy
Code (the “Bankruptcy Claims”).

(d) Lease Guaranties. All claims and rights under any and all lease guaranties,
letters of credit and any other credit support (individually, a “Lease
Guaranty,” and collectively, the “Lease Guaranties”) given to Borrower by any
guarantor in connection with any of the Leases (individually, a “Lease
Guarantor,” and collectively, the “Lease Guarantors”).

(e) Proceeds. All proceeds from any sale or other disposition of the Leases, the
Rents, the Lease Guaranties and the Bankruptcy Claims.

(f) Other Rights of Lessor. All rights, powers, privileges, options and other
benefits of Borrower as lessor under the Leases and beneficiary under the Lease
Guaranties, including the immediate and continuing right to make claim for,
receive, collect and apply all Rents payable or receivable under the Leases and
all sums payable under the Lease Guaranties or pursuant thereto (and to apply
the same to the payment of the Debt), and to do all other things which Borrower
or any lessor is or may become entitled to do under the Leases or the Lease
Guaranties.

(g) Entry and Possession. The right, at Lender’s option, upon revocation of the
license granted herein, to enter upon the Property in person, by agent or by
court-appointed receiver, to collect the Rents and enforce the Leases.

(h) Power of Attorney. Borrower’s irrevocable power of attorney, coupled with an
interest, to take any and all of the actions set forth in this Assignment and
any or all other actions designated by Lender for the proper management and
preservation of the Property.

(i) Other Rights and Agreements. Any and all other rights of Borrower in and to
the items set forth in subsections (a) through (h) above, and all amendments,
modifications, replacements, renewals, extensions, supplements, restatements and
substitutions thereof.

 

2



--------------------------------------------------------------------------------

2. Debt. This Assignment secures the “Debt,” as such term is defined in the Loan
Agreement. Nothing herein shall be construed to obligate Lender to make any
renewals or additional loans or advances, including increasing the amount of the
Note.

3. Term. This Assignment shall remain in effect until the Debt and all other
obligations evidenced by the Note or advanced under the Loan Documents are paid
in full, or this Assignment is voluntarily released by Lender. Upon payment in
full of the Debt and the delivery and recording of a satisfaction or discharge
of Security Instrument duly executed by Lender, this Assignment shall become
null and void and shall be of no further force and effect.

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Assignment: (a) the failure of Borrower to perform
or to observe any agreement, covenant, or condition required under this
Assignment, which failure is not cured within twenty (20) days after written
notice from Lender to Borrower (provided that Borrower shall not be entitled to
a cure period hereunder if such breach or default is not capable of being cured
as determined by Lender); (b) the breach by Borrower of any representation or
warranty given or made hereunder by Borrower or in any writing furnished or to
be furnished by Borrower under this Assignment; or (c) the occurrence of an
Event of Default under any of the Loan Documents which has continued beyond any
applicable cure period therefor.

5. License to Borrower Prior to Default. Notwithstanding that this Assignment is
an absolute assignment of the Leases and Rents and not merely the collateral
assignment of, or the grant of a lien or security interest in the Leases and
Rents, Lender hereby grants to Borrower an exclusive license revocable upon
occurrence of an Event of Default to possess, use and enjoy the Property and to
collect and retain the Rents of and from the Property, unless and until an Event
of Default occurs. Even prior to the occurrence of an Event of Default, no Rents
or other payment in excess of one month in advance shall be collected or
accepted by Borrower without the prior written consent of Lender.

6. Lender’s Remedies Upon Default. Upon the occurrence of an Event of Default,
Borrower’s license to collect and retain the Rents under Section 5 above shall
immediately terminate. Lender will have the right at its option to enforce and
to exercise any or all of its rights under this Assignment or otherwise, but
Borrower expressly agrees that Lender’s exercise of any rights hereunder or
Lender’s affirmative act to collect the Rents or other income or to acquire
possession of the Property shall not be a prerequisite or precondition to the
full enforceability of Lender’s rights hereunder.

6.1 Upon the occurrence of an Event of Default, and upon Lender’s election,
Borrower shall deliver to Lender all of the original Leases, and all
modifications, extensions, renewals, amendments, and other agreements relating
thereto and to the Property. Any oral Leases shall be described in a writing
delivered by Borrower to Lender.

6.2 Upon the occurrence of an Event of Default, Lender, at its option, and
without any notice whatsoever to Borrower, shall have the right and is hereby
authorized to:

 

3



--------------------------------------------------------------------------------

(a) take possession and control of the Property; (b) manage and operate the
Property; (c) preserve and maintain the Property; (d) make repairs and
improvements to the Property which Lender at its discretion deems necessary;
(e) collect all Rents from the Property; (f) enforce the Leases; (g) eject
tenants or repossess personal property, as provided by law, for breaches of the
conditions of the Leases; (h) in the name of either Borrower or Lender enter
into real or personal property leases, subleases or tenancy agreements, or other
contracts or agreements, with such third parties as Lender may at its discretion
select, and upon such terms and conditions as Lender in its discretion may
determine; (i) sue for unpaid rents, payments or proceeds in the name of
Borrower or Lender; (j) maintain actions for possession of property or for rent;
(k) compromise or give acquittance for rents, payments or proceeds that may
become due; (l) maintain suits on contracts and agreements; (m) delegate any and
all rights and powers given to Lender by this Assignment; and (n) use such
measures, legal or equitable, as in its discretion may carry out and effectuate
the provisions of this Assignment.

In addition, upon the occurrence of an Event of Default, Lender may, at its
option, and without any notice whatsoever to Borrower, and without regard to the
value of the Property or the adequacy of the Property (together with any other
property securing the Debt) to secure repayment of the Debt, have a receiver
appointed to do all of the actions set forth in the immediately preceding
paragraph and to, with the consent of Lender, dispose (by lease, sale or
otherwise) of some or all of the Property in the course of the proceeding in
which such receiver is appointed.

All such actions shall be taken at the expense of the Borrower, who agrees to
reimburse Lender for all amounts expended, together with interest thereon from
the date of expenditure at the Default Rate stated in the Note, upon demand.

7. Appointment. Borrower irrevocably appoints Lender its true and lawful
attorney-in-fact, which appointment is coupled with an interest, exercisable
following the occurrence of an Event of Default, to execute any or all of the
rights or powers described in this Assignment, with the same force and effect as
if executed by the Borrower, and Borrower ratifies and confirms any and all acts
done or omitted to be done by Lender, its agents, servants, employees or
attorneys under the authority of such power of attorney.

8. Instructions to Lessees. This Assignment constitutes an irrevocable direction
to and full authority from Borrower to any lessee, tenant, subtenant, occupant
of premises, or other contracting party to pay directly to Lender, upon Lender’s
request, all Rents and other amounts which may be or become due to Borrower. No
proof of the occurrence of an Event of Default shall be required. Any lessee,
tenant, subtenant or other contracting party is hereby irrevocably authorized by
Borrower to rely upon and comply with any notice or demand by the Lender for the
payment to the Lender of any rental or other amounts which may be or become due
under its Lease, or for the performance of any obligations under such Lease.
Borrower irrevocably agrees that the lessee, tenant, subtenant, or other
contracting party following such instructions from Lender shall not be liable to
Borrower or any person claiming under Borrower, for making any payment or
rendering any performance to Lender. The lessee, tenant, subtenant or other
party to any Lease shall have no obligation or right to inquire whether any
Event of Default has actually occurred or is then existing. By its execution of
this Assignment, Borrower irrevocably makes and delivers the aforementioned
instructions.

 

4



--------------------------------------------------------------------------------

9. Application of Income. The Rents, payments, proceeds and income collected by
Lender may be applied as follows, in whatever order Lender in its discretion may
determine:

(a) To the payment of the operating expenses of the Property, including costs of
management (which shall include reasonable compensation to the Lender and its
agent or agents, if management be delegated to an agent or agents);
improvements, alterations, replacements and repairs to the Property; placing the
Property in such condition as will, in the judgment of Lender, make it readily
rentable; premiums on fire, flood, tornado, casualty, liability or other
insurance if Lender deems such insurance necessary; and any claims for damages
arising out of the ownership or management of the Property.

(b) To the payment of the actual costs and expenses incurred by Lender in
collecting such Rents, payments, proceeds and income, including commissions paid
to secure tenants or lessees; reasonable attorneys’ fees incurred in recovering
the Property or any personal property from any lessee or other contracting party
for any cause whatsoever and in the collection of unpaid Rents, payments, income
or proceeds; and attorneys’ fees incurred by Lender in connection with the
enforcement of this Assignment or in protecting Lender or its interest in any of
the collateral securing the Loan (including attorney’s fees and litigation
expenses related to or arising out of any lawsuit or proceeding brought by or
against Lender in any court or other forum, including actions or proceedings
brought by or on behalf of Borrower’s bankruptcy estate or any guarantor or
indemnitor).

(c) To the payment of taxes, special assessments and insurance premiums which
become due and delinquent on the Property; all obligations contained in the Loan
Documents; and any liens or encumbrances on the Property or any personal
property of Borrower.

(d) To the payment of bills for reasonable and necessary repairs and
improvements on the Property.

(e) To the payment of the Debt and any and all indebtedness, together with
interest, evidenced by the Loan Documents, or any deficiency which may result
from any foreclosure sale, in such amount and manner as Lender shall determine
in its discretion.

10. Lien on Property. If the Rents, payments, income and proceeds from the
Property are insufficient to reimburse Lender for any expenses incurred by
Lender pursuant to this Assignment, any unpaid disbursements shall be a lien on
the Property with priority equal to the lien of the Security Instrument.

11. Lender as Agent. Lender is acting solely as agent of Borrower in taking any
actions in connection with the Property. Lender assumes no liability in any
other capacity. Lender shall not be obligated to perform any obligation or duty,
or discharge any liability under any of the Leases under or by reason of this
Assignment.

12. Bankruptcy.

12.1 If Lender determines at any time and from time to time that it is necessary
or desirable to protect Lender’s interest in the Loan and the Property, Lender
shall have the right

 

5



--------------------------------------------------------------------------------

to proceed in its own name or in the name of Borrower in respect of any claim,
suit, action or proceeding relating to the rejection of any Lease, including the
right to file and prosecute, to the exclusion of Borrower, any proofs of claim,
complaints, motions, applications, notices and other documents, in any case in
respect of the lessee under such Lease under the Bankruptcy Code. Borrower shall
give Lender notice promptly upon Borrower learning that a petition under the
Bankruptcy Code has been filed by or against Tenant.

12.2 If there shall be filed by or against Borrower a petition under the
Bankruptcy Code, and Borrower, as lessor under any Lease, shall determine to
reject such Lease pursuant to Section 365(a) of the Bankruptcy Code, then
Borrower shall give Lender not less than ten (10) days’ prior notice of the date
on which Borrower shall apply to the bankruptcy court for authority to reject
the Lease. Lender shall have the right, but not the obligation, to serve upon
Borrower within such ten (10) day period a notice stating that (i) Lender
demands that Borrower assume and assign the Lease to Lender pursuant to
Section 365 of the Bankruptcy Code, and (ii) Lender covenants to cure or provide
adequate assurance of future performance under the Lease. If Lender serves upon
Borrower the notice described in the preceding sentence, Borrower shall not seek
to reject the Lease and shall comply with the demand provided for in clause
(i) of the preceding sentence within thirty (30) days after the notice shall
have been given, subject to the performance by Lender of the covenant provided
for in clause (ii) of the preceding sentence.

13. No Liability of Lender; Indemnification of Lender.

13.1 Lender shall not in any way be liable to Borrower for any action or
inaction of Lender, its employees or agents with respect to Lender’s exercise of
the powers granted Lender by this Assignment, including any liability relating
to the renting or leasing of the Property after an Event of Default by Borrower,
or damage to the Property (unless caused by the willful misconduct or gross
negligence of Lender). Borrower expressly waives and releases Lender from all
such liability.

13.2 Lender shall not be responsible for any failure to perform any covenants in
any of the Leases, either before or after the exercise of any assignments or
remedies contained in this Assignment. Lender shall not be responsible for the
condition or operation of the Property or for any damage or harm to the Property
or any additions, improvements, or fixtures to the Property. This Assignment
shall not operate to place upon Lender any obligation for the control, care,
management or repair of the Property, or for the discovery of or correction of
any dangerous or defective condition on the Property, including any
environmental matters described in the separate Environmental Indemnity
Agreement, or any negligence in the management, upkeep, repair or control of the
Property. Lender also shall not be liable to any person or entity for any
accidents or other occurrences occurring on or with respect to any part of the
Property, except for any such accidents or other occurrences resulting from the
willful misconduct or grossly negligent actions of Lender.

13.3 Borrower shall save, defend, indemnify and hold Lender and its agents,
employees, contractors, and managers harmless from and against any and all
costs, expenses, liability, damages, claims or assertions that may be incurred
by or made against Lender or any such persons or entities arising from or
related to the Leases or Rents, or by reason of this

 

6



--------------------------------------------------------------------------------

Assignment, including any claims by reason of any alleged obligations and
undertakings on Lender’s part to perform or discharge any of the terms,
covenants or agreements contained in the Leases, or any right to maintain,
inspect, manage or otherwise exercise any control or supervision over the
Property or the condition thereof, or any claims described in the preceding
subsection of this Assignment, except for any claims resulting from the willful
misconduct or grossly negligent actions of Lender. Should Lender incur any such
liability, loss or damage, Borrower shall on demand pay to Lender any and all
cost, expense, liability, or damage arising therefrom plus costs, expenses and
attorneys’ fees and expenses, with interest from the date the cost or loss is
incurred, at the Default Rate stated in the Note, and all of the foregoing shall
be secured by this Assignment and by the other Loan Documents.

14. Remedies Cumulative. The remedies provided in this Assignment and in the
other Loan Documents are cumulative and not mutually exclusive. The remedies can
be exercised successively or concurrently, as many times as and as often as the
occurrence of an occasion for which Lender is entitled to a remedy under the
Loan Documents or applicable law, and the exercise of any one or more remedies
shall not be a waiver of or preclude the exercise of any one or more remedies at
the same or any later time for the same or any later default.

15. Continuing Effect. No judgment or decree which may be entered on any Debt
secured or intended to be secured by the Security Instrument or any other Loan
Documents shall lessen the effect of this instrument, but this Assignment shall
continue in full effect until the full payment and discharge of (a) the Debt
secured by the Security Instrument or any other Loan Documents, and (b) all
expenses incurred by Lender relating to the Property. This Assignment shall
remain in full effect during the pendency of any foreclosure proceedings under
any of the other Loan Documents, both before and after sale, until the issuance
of a deed to the foreclosure sale purchaser.

16. Further Assurances; Receivership and Other Proceedings.

16.1 Upon Lender’s request, Borrower shall execute any documents or instruments
Lender may request, for the purpose of providing further evidence of this
Assignment, to carry out the intent and terms of this Assignment, to evidence
other amounts that may become payable from Borrower to Lender as referred to in
this Assignment, or to accomplish any other purpose deemed appropriate by
Lender.

16.2 Borrower consents and authorizes any court of competent jurisdiction to
issue, ex parte and without any notice to Borrower or its counsel (which notice
is hereby waived), any orders that may be appropriate, in Lender’s discretion,
to enforce the terms of this Assignment or to grant Lender such powers and
authority as Lender may need to enforce this Assignment, including the
appointment of a receiver for the Property. No bond shall be required of Lender.
The parties recognize and agree that time will be of the essence in any such
proceeding. Such receiver shall be entitled without notice to take possession of
and protect the Property, operate the same, collect the Rents therefrom, and
otherwise exercise any rights or authority granted to Borrower in this
Assignment or any other Loan Documents. Lender’s right to the appointment of a
receiver shall continue regardless of the value of the Property as security for
the Debt or the solvency of any person or corporation liable for the payment of
such amount. Notwithstanding the appointment of any receiver, liquidator or
trustee for Borrower, or of any of

 

7



--------------------------------------------------------------------------------

its property, or of the Property, Lender shall be entitled to retain possession
and control of all Property now or hereafter held under this Assignment and any
other Loan Documents, including the Rents.

17. [Intentionally Deleted].

18. Legal Challenges. Borrower shall appear for itself (and for Lender, if
Lender so requests) in any action or proceeding affecting the Property, the
Leases, the Rents or this Assignment, and shall at its own cost vigorously
defend title to the Property and the enforceability of the Leases and this
Assignment against all legal challenges. Where necessary or where requested by
Lender, Borrower shall at its own cost institute any legal actions respecting
the same. Borrower shall not challenge, and irrevocably waives any challenge to,
the legality or enforceability of this Assignment and all provisions of this
Assignment.

19. Set-Off. Upon default by Borrower under this Assignment, Lender (or the
holder or owner of any Debt secured by this Assignment) shall immediately have
the right, without further notice to Borrower, to set off against the Note and
any other debts secured by this Assignment all debts of Lender (or such holder
or owner) to Borrower, whether or not then due.

20. Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested or
(b) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery, or (c) by telecopier (with
answer back acknowledged) and with a second copy to be sent to the intended
recipient by an other means permitted under this Section, addressed as follows
(or at such other address and Person as shall be designated from time to time by
any party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section):

 

If to Lender:    KeyBank National Association    11501 Outlook, Suite 300   
Overland Park, Kansas 66211    Facsimile No.: 877-379-1625    Attention: Loan
Servicing with a copy to:       Daniel Flanigan, Esq.    Polsinelli Shughart PC
   700 W. 47th Street, Suite 1000    Kansas City, Missouri 64112    Facsimile
No.: (816) 753-1536 If to Borrower:    c/o Thompson National Properties, LLC   
1900 Main Street, Suite 700    Irvine, California 92614    Attention: Ido Dotan
   Facsimile No.: (949) 271-4915

 

8



--------------------------------------------------------------------------------

With a copy to:    Kaplan Voekler Cunningham & Frank PLC    7 East 2nd Street   
Richmond, Virginia 23218-2470    Attention: Thomas Voekler    Facsimile No.:
(804) 525-1794

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day (as defined in the
Loan Agreement); or in the case of expedited prepaid delivery, upon the first
attempted delivery on a Business Day; or in the case of telecopy, upon sender’s
receipt of a machine-generated confirmation of successful transmission after
advice by telephone to recipient that a telecopy notice is forthcoming.

21. Miscellaneous. The following provisions are additional terms of this
Assignment:

21.1 Lender may take or release other security for the payment of the Debt, may
release any party primarily or secondarily liable therefor, and may apply any
other security held by it to the reduction or satisfaction of the Debt, without
prejudice to any of its rights under this Assignment.

21.2 No waiver by Lender of any default shall operate as a waiver of any other
default or of the same default on a future occasion.

21.3 All rights and remedies of Lender are cumulative and may be exercised
successively or concurrently, and shall inure to the benefit of Lender’s
successors and assigns.

21.4 Nothing herein shall be interpreted to make Lender a “mortgagee in
possession” in the absence of Lender’s taking of actual possession of the
Property. Borrower hereby waives any claims against Lender by reason of Lender’s
exercise of any remedies hereunder.

21.5 All obligations of Borrower shall bind its heirs, executors,
administrators, trustees, custodians, successors and assigns.

21.6 In case of any conflict between the terms of this Assignment and the terms
of the Security Instrument or Loan Agreement, the terms of the Security
Instrument or Loan Agreement shall prevail.

21.7 This Assignment, including this Section, may only be modified or amended by
written documents and no oral amendment, waiver, extension or other modification
hereof shall be enforceable, and the parties hereby: (a) expressly agree that it
shall not be reasonable for any of them to rely on any alleged, non-written
amendment to this Assignment; (b) irrevocably waive any and all right to enforce
any alleged, non-written amendment to this Assignment; and (c) expressly agree
that it shall be beyond the scope of authority (apparent or otherwise) for any
of their respective agents to agree to any non-written modification of this
Assignment.

 

9



--------------------------------------------------------------------------------

21.8 This Assignment shall be governed in accordance with the terms and
provisions of Section 10.3 of the Loan Agreement.

21.9 If any provision of this Assignment is held invalid or unenforceable, the
holding shall affect only the provision in question and all other provisions of
this Assignment shall remain in full force and effect.

21.10 This Assignment may be executed in any number of duplicate originals and
each duplicate original shall be deemed to be an original. This Assignment may
be executed in several counterparts, each of which counterpart shall be deemed
an original instrument and all of which together shall constitute a single
Assignment. The failure of any party hereto to execute this Assignment, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

22. Definitions; Rules of Construction.

22.1 Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, words used in this Assignment may be used
interchangeably in singular or plural form and the word “Borrower” shall mean
“individually and collectively, jointly and severally, each Borrower (if more
than one) and any subsequent owner or owners of the Property or any part thereof
or any interest therein and Borrower in its capacity as debtor-in-possession
after the commencement of a proceeding under the United States Bankruptcy Code;
“Lender” shall mean “Lender and any subsequent holder of the Note,” the word
“Note” shall mean “the Note and any other evidence of indebtedness secured by
this Assignment,” the word “person” shall include an individual, corporation,
limited liability company, partnership, trust, unincorporated association,
government, governmental authority, and any other entity, the word “Property”
shall include any portion of the Property and any interest therein, and the
phrases “attorneys’ fees” and “counsel fees” shall include any and all
attorneys’, paralegal and law clerk fees and disbursements, including fees and
disbursements at the pre-trial, trial and appellate levels incurred or paid by
Lender (a) in protecting its interest in the Property, the Leases and the Rents,
(b) relating to or arising out of any lawsuit or proceeding brought by or
against Lender in any court or other forum (including actions or proceedings
brought by or on behalf of Borrower’s bankruptcy estate or any guarantor or
indemnitor), or (c) in enforcing its rights under this Assignment. Any
capitalized term used herein that is defined in any other Loan Document and not
otherwise defined herein shall have the same meaning when used in this
Assignment.

22.2 The following rules of construction shall be applicable for all purposes of
this Assignment and all documents or instruments supplemental hereto, unless the
context otherwise clearly requires:

(a) the terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without being limited to”;

 

10



--------------------------------------------------------------------------------

(b) any pronoun used herein shall be deemed to cover all genders, and words
importing the singular number shall mean and include the plural number, and vice
versa;

(c) all captions to the Sections hereof are used for convenience and reference
only and in no way define, limit or describe the scope or intent of, or in any
way affect, this Assignment;

(d) the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”;

(e) the words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in
this Assignment refer to this Assignment as a whole and not to any particular
provision or section of this Assignment;

(f) an Event of Default shall “continue” or be “continuing” until such Event of
Default has been waived in writing by Lender;

(g) no inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof or any other Loan Document; and

(h) wherever Lender’s judgment, consent, approval or discretion is required
under this Assignment for any matter or thing or Lender shall have an option,
election, or right of determination or any other power to decide any matter
relating to the terms and conditions of this Assignment, including any right to
determine that something is satisfactory or not (“Decision Power”), such
Decision Power shall be exercised in the sole and absolute discretion of Lender
unless otherwise expressly stated to be reasonably exercised. Such Decision
Power and each other power granted to Lender upon this Assignment or any other
Loan Document may be exercised by Lender or by any authorized agent of Lender
(including any servicer and/or attorney-in-fact), and Borrower hereby expressly
agrees to recognize the exercise of such Decision Power by such authorized
agent.

23. [Intentionally Deleted].

24. Local Law Provisions. In the event of any inconsistencies between the terms
and conditions of this Section and any other terms and conditions of this
Assignment (other than the terms and conditions of Section 25), the terms and
conditions of this Section shall be binding.

24.1 Lender’s Remedies Upon Default. The following is added as a new
Section 6.3:

6.3 In addition to the rights of Lender specifically granted by Borrower under
this Assignment, upon the occurrence of an Event of Default under the Loan
Documents, Lender shall be entitled to enforce this Assignment as provided under
California Civil Code Section 2938.

(a) Lender shall have the right to enforce this Assignment by (1) the
appointment of a receiver; (2) obtaining possession of the rents, issues, or

 

11



--------------------------------------------------------------------------------

profits; (3) delivery to any one or more of the tenants of the Property of a
written demand for turnover of rents, issues, and profits in the form specified
in California Civil Code Section 2938 (“Section 2938”) a copy of which demand
shall also be delivered to Borrower, and a copy of which shall be mailed to all
other assignees of record of the leases, rents, issues, and profits of the
Property at the address for notices provided in the assignment or, if none, to
the address to which the recorded assignment was to be mailed after recording;
and (4) delivery to Borrower of a written demand for the rents, issues, or
profits, a copy of which shall be mailed to all other assignees of record of the
leases, rents, issues and profits of the Property at the address for notices
provided in the assignment, or, if none, to the address to which the recorded
assignment was to be mailed after recording.

(b) Moneys received by the Lender pursuant to this Section 6.3, net of amounts
paid to preserve and protect the Property, shall be applied in accordance with
this Assignment and the other Loan Documents. Notwithstanding anything to the
contrary contained in the Loan Agreement, Security Instrument or any other Loan
Document, if Lender shall proceed to enforce this Assignment by means other than
the appointment of a receiver and consequently receives Rents as a result
thereof, and Lender receives written demand from Borrower (or any other party
entitled under law to make demand on Lender) to pay the reasonable costs of
protecting and preserving the Property, Lender may elect either to pay (either
directly to the party to whom owed, or by joint check payable to Borrower and
such party) or authorize Borrower to pay, such costs (such payments being
referred to herein as “Protective Payments”), conditioned upon Borrower
furnishing to Lender all information (such as invoices, bills, contracts, or
purchase orders) necessary in order for Lender to identify the party to whom
payment is owed or the work, service or item for which payment is requested and
to establish that such Protective Payments are required to be paid or authorized
under this Section. If Borrower is authorized to pay any Protective Payments
under this Section, Lender reserves the right to deposit the amounts necessary
to pay such Protective Payments into a non-interest bearing checking account, in
which Borrower shall have granted to Lender a perfected, first priority security
interest, from which Borrower shall be obligated to draw the funds necessary to
pay such Protective Payments. In the event that Lender agrees or is required
under any circumstances to pay or authorize the payment of any Protective
Payments consisting of costs of improvement of the Property or any portion
thereof (or any other costs the non-payment of which would entitle the payee to
enforce mechanic’s or materialman’s liens or similar rights), Lender shall be
authorized, before paying or authorizing the payment of any such payments, to
require compliance with standard construction loan disbursement conditions with
respect to such costs, including, without limitation, the receipt of
unconditional mechanics’ lien waivers with respect to the work for which such
costs are to be paid.

 

12



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, neither the application nor the failure to
apply the rents, issues, or profits of the Property shall result in a loss of
any lien or security interest which Lender holds in the Property or any other
collateral pursuant to the Loan Agreement, Security Instrument and the other
Loan Documents, render the obligation evidenced by the Note unenforceable,
constitute a violation of Section 726 of the California Code of Civil Procedure,
or otherwise limit any right available to Lender with respect to its security.

(d) In no event shall Lender be obligated to pay or authorize the payment of
Protective Payments in excess of any Rents actually received by Lender as a
result of the enforcement of this clause of this Section.

(e) Nothing contained in this Section shall limit the rights of Lender under any
other provision of the Loan Agreement or Security Instrument.

(f) Nothing contained in this Section shall limit either (x) Lender’s right to
cease at any time any further enforcement of the Security Instrument under
Section 2938 by sending written notice of the cancellation thereof to each party
to whom a demand notice was sent, or (y) Lender’s right to seek the appointment
of a receiver, either of which if enforced by Lender, shall terminate Lender’s
obligations under this Section.

(g) In no event shall any enforcement of Lender’s rights under this Section,
including, without limitation, the payment or authorization of payment of any
Protective Payments, make Lender a “mortgagee-in-possession” or limit, waive, or
otherwise derogate any of Lender’s other rights and remedies available to it
under the Loan Documents to which Borrower is a party or at law. In no event
shall any exercise of rights by the Lender under this Section, including,
without limitation, the payment or authorization of payment of any Protective
Payments, be construed to require the Lender to operate or manage the Property
or be construed as an assumption by Lender of any obligation to operate or
manage the Property, and all liabilities and obligations in relation to the
operation and management of the Property shall remain exclusively that of the
Borrower.

(h) Without in any way limiting Borrower’s other indemnification obligations set
forth in the Loan Agreement, Security Instrument and in any of the Loan
Documents to which Borrower is a party, Borrower shall indemnify, defend,
protect, and hold harmless Lender, and its successors and assigns, from and
against any and all losses, costs, expenses (including, without limitation,
reasonable attorneys’ fees, costs and expenses), damages, liabilities, or claims
asserted against or suffered by

 

13



--------------------------------------------------------------------------------

Lender (i) arising from any Protective Payments made, or authorized to be made,
by Lender in good faith, and (ii) arising from any work performed or goods or
services furnished in connection with the ownership or operation of the Property
at any time during which Lender shall be enforcing its rights under this
Section.

24.2 Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREE NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS ASSIGNMENT, THE LOAN AGREEMENT, THE SECURITY
INSTRUMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH RIGHT TO
TRIAL BY JURY WOULD OTHERWISE ACCRUE. BORROWER AND LENDER EACH ARE HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY EACH OTHER.

 

 

Borrower’s Initials

25. Additional Provisions. In the event of any inconsistencies between the terms
and conditions of this Section and any other terms and conditions of this
Assignment, the terms and conditions of this Section shall be binding.

25.1 Events of Default. Section 4(a) is hereby further modified by adding the
following to the end thereof: “, provided however, if such cure cannot
reasonably be completed within 20 days (as determined by Lender in its
discretion), said cure period shall be extended for up to 10 additional days so
long as Borrower shall have commenced such cure within the original 20-day
period and shall diligently pursue the cure to completion.”

25.2 Lender’s Remedies Upon Default. Section 6.2(g) is hereby modified by adding
the following to the end thereof: “unless otherwise prohibited by said Leases
and any subordination, non-disturbance and attornment agreements executed in
connection therewith”.

25.3 No Liability of Lender; Indemnification of Lender. The fourth line of
Section 13.1 is hereby modified by inserting “in each event” between “unless”
and “caused”.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment of Leases
and Rents the day and year first above written.

 

Borrower:     TNP SRT PORTFOLIO II, LLC,     a Delaware limited liability
company     By:   TNP SRT Portfolio II Holdings, LLC,       a Delaware limited
liability company     Its:   Managing Member       By:   TNP Strategic Retail
Trust Operating Partnership, LP, a Delaware limited partnership       Its:  
Sole Member         By:   TNP Strategic Retail Trust, Inc., a Maryland
corporation         Its:   General Partner           By:  

/s/ Anthony W. Thompson

          Name:  

Anthony W. Thompson

          Title:  

CEO

 

Exhibit A-1



--------------------------------------------------------------------------------

STATE OF CALIFORNIA   )     ) ss.   COUNTY OF   )  

On                  , 2012, before me,                                         ,
Notary Public, personally appeared                                          who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature  

 

  (Seal)

This Instrument Prepared By:

Jason W. Lee

Polsinelli Shughart PC

700 West 47th Street, Suite 1000

Kansas City, Missouri 64112

Phone: 816-753-1000

Fax: 816-753-1536

EXHIBIT “A”

 

2